Citation Nr: 0842346	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  98-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic mouth 
ulcers, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a circulatory 
disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a nasal allergic 
disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a throat disorder, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a disorder 
manifested by dehydration, to include as due to an 
undiagnosed illness.

7.  Entitlement to service connection for a headache 
disorder, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a stomach disorder, 
to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a seizure disorder, 
to include as due to an undiagnosed illness.

10.  Entitlement to an initial rating in excess of 20 percent 
for the veteran's low back disability.

11.  Entitlement an initial rating in excess of 10 percent 
prior to July 4, 2001, for the veteran's folliculitis of the 
chest, back, and forearms.

12.  Entitlement an initial rating in excess of 30 percent 
since July 4, 2001, for the veteran's folliculitis of the 
chest, back, and forearms.

13.  Entitlement to an effective date earlier than July 4, 
2001, for the award of a 30 percent disability evaluation for 
the veteran's folliculitis of the chest, back, and forearms.

14.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to May 
1975, and from July 1991 to October 1991.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio and San Juan, the Commonwealth of Puerto 
Rico, which denied the benefits sought on appeal.  
			
In November 2003 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in a September 2008 Post Remand Brief, the veteran's 
representative waived the right to have this evidence 
reviewed in the first instance by the RO.

The issues of entitlement to an initial rating in excess of 
10 percent prior to July 4, 2001 for the veteran's skin 
disability, entitlement to an effective date earlier than 
July 4, 2001, for the award of a 30 percent disability 
evaluation for the veteran's skin disability, and entitlement 
to TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not reveal a current 
disability involving mouth ulcers.

2.  The competent evidence demonstrates that the veteran's 
psychiatric disorder is attributable to a known clinical 
diagnosis and is not causally related to active service.

3.  The competent medical evidence does not reveal a current 
disability involving the veteran's circulation.

4.  The competent evidence demonstrates that the veteran's 
nasal allergic disorder is attributable to a known clinical 
diagnosis and is not causally related to active service.

5. The competent medical evidence does not reveal a current 
disability involving the veteran's throat.

6.  The competent medical evidence does not reveal a current 
disability involving dehydration.

7.  The competent evidence demonstrates that the veteran's 
headaches are attributable to a known clinical diagnosis and 
are not causally related to active service.

8.  The competent evidence demonstrates that the veteran's 
stomach disorder is attributable to a known clinical 
diagnosis and is not causally related to active service.

9.  The competent medical evidence does not reveal a current 
disability involving seizures.

10.  Since May 31, 2007, the veteran has manifested a severe 
limitation of motion of the lumbar spine.

11.  Prior to May 31, 2007, the veteran's low back disability 
was not manifested by a severe limitation of motion of the 
lumbar spine with symptoms such as a severe listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, a marked limitation of forward bending, a loss of 
lateral motion, or narrowing or irregularity of the joint 
space, or by flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

12.  Since July 4, 2001, the veteran's folliculitis of the 
chest, back, and forearms have not been manifested by 
systemic or nervous manifestations and ulceration, extensive 
exfoliation, extensive crusting, or symptoms that can be 
characterized as exceptionally repugnant; additionally, the 
evidence does not show more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected or that constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required during the past 12-month period.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for mouth ulcers have 
not been met. 
38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2008).

2.  The criteria for service connection for a psychiatric 
disorder have not been met. 
38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2008).

3.  The criteria for service connection for a circulatory 
disorder have not been met. 
38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2008).

4.  The criteria for service connection for a nasal allergic 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.317 (2008).

5.  The criteria for service connection for a throat disorder 
have not been met. 
38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2008).

6.  The criteria for service connection for a disorder 
manifested by dehydration have not been met.  38 U.S.C.A. §§ 
1110, 1117, 5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2008).

7.  The criteria for service connection for a headache 
disorder have not been met. 
38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2008).

8.  The criteria for service connection for a stomach 
disorder have not been met. 
38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2008).

9.  The criteria for service connection for a seizure 
disorder have not been met. 
38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2008).

10.  Since May 31, 2007, the criteria for a 40 percent 
disability rating, but no higher, for the veteran's low back 
disability have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292 (prior to September 26, 2003).

11.  Prior to May 31, 2007, the criteria for an initial 
rating in excess of 20 percent for the veteran's low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (regulations prior to and effective 
September 23, 2002), General Rating Formula for Diseases and 
Injuries of the Spine (2008).

12.  Since July 4, 2001, the criteria for an initial rating 
in excess of 30 percent for the veteran's folliculitis of the 
chest, back, and forearms have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, DC 7899-7806 (as in 
effect both prior to and as of August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims
The veteran is claiming entitlement to service connection for 
disabilities he contends arose due to undiagnosed illnesses 
incurred during his active duty in the Persian Gulf.  For 
this reason, the Board will first consider whether a grant of 
presumptive service connection under 38 C.F.R. § 3.317 is 
possible here for each illness.  A Persian Gulf veteran shall 
be service-connected for objective indications of a 
qualifying chronic disability resulting from an illness 
manifested by one or more presumptive signs or symptoms that 
began during active military service and cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  A 
Persian Gulf veteran is a veteran who had active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(d)(1). 
 
A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317. 
 
It is observed that the veteran had active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and as such he is a Persian Gulf Veteran. See 38 C.F.R. 
§ 3.317(d)(1).  Thus, the central question for consideration 
under 38 C.F.R. § 3.317 is whether the evidence demonstrates 
a qualifying chronic disability. Additionally, 38 C.F.R. § 
3.317 provides that such qualifying disability must become 
manifest to a degree of 10 percent or more during service or 
not later than December 31, 2011. Moreover, such qualifying 
disability cannot be attributable to any known clinical 
diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  Finally, the 
condition must be chronic, meaning it must have existed for 6 
months or more. See 38 C.F.R. § 3.317(a)(4). 

A.	Mouth Ulcers, Circulatory Disorder, Throat Disorder, 
Dehydration Disorder, & Seizure Disorder
A grant of service connection for mouth ulcers, a circulatory 
disorder, a throat disorder, a dehydration disorder, and a 
seizure disorder is not warranted.  

The competent medical evidence does not reveal any current 
disability for any of these claims.  The Board emphasizes 
that it is not the case that these symptoms and conditions 
exist but are not attributable to any known diagnosis; to the 
contrary, the evidence is clear that there is no current 
disability involving mouth ulcers, a circulatory disorder, a 
throat disorder, a dehydration disorder, or a seizure 
disorder.

As for mouth ulcers, the veteran was most recently examined 
in June 2007.  The examiner stated, "I can not give any 
opinion in this case since during this exam pt. did not 
present any acute nor chronic mouth ulcers."  An addendum to 
this opinion was sought, and in August 2007 the examiner 
reiterated, "this veteran does not have any mouth ulcers."  
The examiner stated the claims folder was carefully reviewed, 
and while mouth ulcers, classified as pemphigus, an 
autoimmune disorder of the skin, was diagnosed in the past, 
the veteran does not currently have this diagnosis.  In this 
vein, the last VA examination conducted prior to this was in 
August 2005.  That VA examiner also found, "[n]o evidence of 
mouth ulcers."

The veteran was most recently examined for a circulatory 
disorder in a June 2007 VA Gulf War examination.  The 
examiner found, "[t]here is no evidence of circulatory 
disorder as per today's examination, " explaining, "[t]here 
is no radiologic nor clinical evidence to sustain a diagnosis 
of a circulatory disorder."  The examiner noted the 
veteran's claims file was reviewed, and that the last 
implication of a circulatory problem was when the veteran was 
treated for edema of the legs in 1993 and 1994.

As for a throat disorder, the veteran was most recently 
examined in a June 2007 VA examination.  The examiner 
determined that while the veteran currently suffers from 
allergic rhinitis, this "disease primarily involves the 
nose."  The examiner specifically found no abnormalities or 
residuals of any disease or injury involving the veteran's 
pharynx or his larynx.  The last VA examination conducted 
prior to 2007 was in August 2005, and that examiner similarly 
opined, "[o]pinion requested is academical since this 
veteran has no nasal or pharyngeal conditions."

As for a disorder manifested by dehydration, this was also 
addressed by the June 2007 Gulf War examiner.  In the VA Gulf 
War examination report, the examiner stated, "there is no 
clinical nor laboratory evidence to sustain a diagnosis of 
dehydration at present examination."  The examiner found, 
"[t]here is no clinical signs or symptoms of dehydration. 
There is normal laboratory values, without evidence to 
support a diagnosis of dehydration."  The examiner further 
noted that on a review of the claims file, there is no 
evidence concerning any episode of dehydration post service.

As for a seizure disorder, the veteran was afforded a VA 
neurological examination in June 2007.  The examiner found, 
"[a] hx [history] of a true seizure disorder has never been 
formally documented and the diagnostic studies done in the 
past are negative for a true seizure disorder. The clinical 
picture continues to be compatible with pseudoseizures as 
previously stated. Since this examiner does not establish a 
dx [diagnosis] of a seizure disorder, no causal relationship 
opinion is given nor required."  VA examinations in the 
past, including February 2005 and December 1995 resulted in 
similar findings.  The February 2005 VA examiner stated, 
"[t]he history given by the veteran and the negative 
nasopharyngeal electroencephalogram does not fulfill the 
criteria for the diagnosis of a seizure disorder and rather 
can be classified as pseudo-seizures associated to his 
psychiatric condition."  As described in detail below, 
however, the veteran is not eligible for secondary service 
connection on this basis as service connection is not 
warranted for his psychiatric disorder.  

The VA treatment notes dated subsequent to these VA 
examinations are similarly devoid of documentation of any 
current disability involving mouth ulcers, a circulatory 
disorder, a throat disorder, a dehydration disorder, or a 
seizure disorder.

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
a current diagnosis the veteran's claims must be denied.  
Accordingly, the Board concludes that connection for mouth 
ulcers, a circulatory disorder, a throat disorder, a 
dehydration disorder, and a seizure disorder, cannot be 
granted on either a direct or presumptive basis as due to an 
undiagnosed illness.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that he has these 
conditions and they are related to service.  The veteran, as 
a lay person untrained in the field of medicine, is not 
competent to offer an opinion on this matter. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.

For all of these reasons, the veteran's claims for service 
connection for mouth ulcers, a circulatory disorder, a throat 
disorder, a dehydration disorder, and a seizure disorder are 
denied.


B.	Psychiatric Disorder, Nasal Allergic Disorder, 
Headache Disorder, & Stomach Disorder
In the present case, a grant of presumptive service 
connection for an undiagnosed illness is not appropriate for 
the veteran's psychiatric disorder, nasal allergic disorder, 
headache disorder, or stomach disorder.  Each of these 
disorders has a known clinical diagnosis.
As for the veteran's psychiatric disorder, the veteran was 
diagnosed with bipolar disorder with cocaine dependence in 
partial remission at a June 2007 VA examination.  As for the 
nasal allergic disorder, a separate June 2007 VA examination 
revealed the veteran has allergic rhinitis.  As for his 
headaches, a neurological examination was afforded to the 
veteran in June 2007 and he was diagnosed with a chronic 
recurring headache disorder of the tensional type.  As for 
his stomach disorder, it was determined at the June 2007 Gulf 
War examination that the veteran suffers from a medium sized 
sliding-type hiatal hernia and massive gastroesophageal 
reflux.
 
Based on the above, it cannot be concluded that these 
conditions are due to an undiagnosed illness.  Accordingly, 
the provisions of 38 C.F.R. § 3.317 do not entitle the 
veteran to a grant of presumptive service connection for an 
undiagnosed illness. 
Having ruled out presumptive service connection, the Board 
will now consider whether the veteran is entitled to direct 
service connection on a nonpresumptive basis. 
 
'Generally, to prove direct service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.'  
Pond v. West, 12 Vet. App. 341, 346 (1999).
 
As already discussed, the evidence of record reflects a 
current diagnosis for the veteran's psychiatric disorder, his 
nasal allergic disorder, his headache disorder, and his 
stomach disorder.  As such, the first element of a direct 
service-connection claim has been satisfied for each of these 
claims. However, the remaining elements have not been met, as 
will be explained below. 
 
The Board notes that some of the veteran's Puerto Rico 
National Guard records are missing.  Exhaustive efforts to 
obtain these records have been made, including the 
development ordered by the Board in its November 2003 remand, 
to no avail.  Numerous attempts to obtain the records have 
been made from various facilities, and most recently, in 
March 2007, the Puerto Rico National Guard Medical Record 
Section determined the records do not exist. As such, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)(the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).  Of the 
veteran's service medical records that do exist, the do not 
reveal any complaints of or treatment relating to a 
psychiatric disorder, nasal allergic disorder, headache 
disorder, or stomach disorder.  There is no indication in the 
service treatment records that any symptomatology consistent 
with the veteran's current complaints surfaced while the 
veteran was on active duty at any point.  Indeed, on clinical 
examination at the veteran's discharge from active duty in 
1991, normal findings were made in all relevant areas.

Moreover, there is no competent evidence of record that 
attributes the veteran's active service to any of these 
disorders.  Instead, there is evidence to the contrary.  As 
for his bipolar disorder, the June 2007 VA examiner found, 
'the neuropsychiatric condition is not caused by or a result 
of his periods of military active service, active duty for 
training, inactive duty for training, nor are etiologically 
related to his service connected disabilities."  A separate 
March 2005 VA examiner reached the same conclusion.  As for 
his allergic rhinitis, the June 2007 examiner found, "[i]t 
is not likely that pt's allergic rhinitis is etiologically 
related to his service in the army. Pt's allergic rhinitis is 
caused by multiple factors present in the environment."  As 
for the veteran's headaches, the June 2007 neurological 
examination report states the headaches are "without onset 
during active military service, training, inactive duty 
training or etiologically related to his s/c condition 
according to medical evidence available reviewed presently 
and on previous exam."  A February 2005 VA examiner 
similarly found, "[t]he review of the claims folder and the 
available information does not warrant a causal relationship 
with active military service."  As for his stomach disorder, 
the June 2007 Gulf War examiner found the veteran's chronic 
stomach disorder is, "less likely as not (less than 50/50 
probability) caused by or a result of military service."  In 
explanation, the VA examiner indicated that "[u]pon claim 
folder and medical record review, there is no evidence of 
gastric complaints or evaluations during military service.  
There is evidence of proton pump inhibitor prescription in 
1999, which is about 8 years after discharge from military 
service."  

There is no nexus evidence to the contrary of these opinions 
anywhere in the claims file.  As such, service connection is 
not warranted for these disorders. 

The veteran himself asserts that these disorders are 
attributable to active duty, particularly to his tour in the 
Persian Gulf.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 
 
In conclusion, it has not been shown that the veteran's 
current bipolar disorder, allergic rhinitis, headache 
disorder, or stomach disorder are the result of an 
undiagnosed illness. Moreover, the competent evidence does 
not causally relate these disabilities to active service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  The claims are denied.



Increased Rating Claims
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that the veteran expressed 
disagreement with the original rating decision granting him 
service connection for his back and skin disorders.  As such, 
the veteran has appealed the initial evaluation assigned and 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

A.	Back Disability
During the time the veteran's appeal has been pending, the 
criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2008)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008)).  The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 
	
The veteran's claim was filed in 1993.  As such, all three 
versions of the rating criteria for rating diseases and 
injuries of the spine, (the regulations in effect prior to 
September 23, 2002, the regulations effective September 23, 
2002, and the regulations effective September 26, 2003) are 
applicable to the veteran's claim.  

		1.  Since May 31, 2007
The Board finds that since May 31, 2007, a rating of 40 
percent, and no higher,  is warranted for the veteran's low 
back disorder.
        
The Board finds that under Diagnostic Code 5292, in effect 
prior to the September 26, 2003 change in the regulations, 
the criteria for a 40 percent evaluation have been met.  A 40 
percent rating under this code requires lumbar spine 
limitation of motion to be characterized as "severe."  The 
Board finds the evidence to be supportive of this rating 
since May 31, 2007.

At a VA examination of May 31, 2007, forward flexion was to 
40 degrees with pain.  The examiner found the veteran had a 
loss of 50 degrees due to pain.  Extension was to 10 degrees.  
The examiner found the veteran had a loss of 20 degrees due 
to pain.  Left and right lateral flexion were to 10 degrees.  
The examiner found the veteran had a loss of 20 degrees due 
to pain.  Left and right lateral rotation were to 10 degrees.  
The examiner found the veteran had a loss of 20 degrees due 
to pain.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  38 C.F.R. 
§4.71(a), General Rating Formula for Diseases and Injuries of 
the Spine, Note (2).  
As the veteran's ranges of motion in each of these parameters 
are less than half of what is considered normal, and due to 
the lost motion due to pain in each parameter, the Board 
finds the veteran's low back disorder can be classified as 
"severe."  This is the maximum rating allowed under DC 
5292.
	
The Board has considered the application of other diagnostic 
criteria under the old version of the rating schedule to 
determine whether a rating in excess of 40 percent is 
possible.  Under the earliest version of the rating schedule, 
in effect prior to September 23, 2002, of the remaining 
diagnostic codes that allow ratings in excess of 40 percent, 
such a rating is not warranted.  Taking them in numerical 
order, diagnostic code 5285 is applicable only where there is 
evidence of a vertebral fracture.  At the May 2007 VA 
examination a number of diagnostic test results were reviewed 
and no fractures were identified.  Diagnostic code 5286 
provides for ratings in excess of 40 percent where there is 
complete ankylosis of the spine, and DC 5289 allows a rating 
in excess of 40 percent where there is unfavorable ankylosis 
of the lumbar spine.  No ankylosis of any kind was noted by 
the examiner and the veteran's range of motion does not 
support the existence of ankylosis.  Accordingly, DCs 5286 
and 5289 cannot provide the basis for an increased rating.
The only remaining diagnostic code that allows for a rating 
in excess of 40 percent is DC 5293 for intervertebral disc 
syndrome.  A rating of 60 percent is allowed under this code 
where intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
The May 2007 VA examiner found the veteran has no 
neurological abnormalities associated with his low back 
disability.  While there was decreased pinprick sensation in 
the lower extremities, the examiner noted there was no 
specific dermatome.  The veteran also had normal muscle tone 
with no atrophy.  His reflexes were normal and symmetrical.  
No sciatic neuropathy was noted by the examiner.  Given this, 
the Board cannot find a rating in excess of 40 percent is 
warranted under DC 5293 for this time period.  

For all of these reasons, the version of the regulation 
schedule in effect prior to September 23, 2002 cannot provide 
the basis for an increased rating for the veteran's 
lumbosacral strain.  

The version of the rating schedule effective September 23, 
2002 also does not allow for a rating in excess of 40 
percent.  Diagnostic codes 5285, 5286, and 5289 were 
unchanged by the September 2002 revisions to the rating 
schedule, and for the reasons described above, cannot provide 
the basis for an increased rating.  
	
While DC 5283 for intervertebral disc syndrome was affected 
by the revisions, it too cannot provide the basis for a 
rating in excess of 40 percent.  In the regulations effective 
September 23, 2002, DC 5283 allows for a rating of 60 percent 
where there are incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
Incapacitating episodes require best rest prescribed by a 
physician and treatment by a physician.  The file is devoid 
of documentation of any physician-ordered bed rest for the 
veteran's back disability.  Indeed, the May 2007 examiner 
reported the veteran "denies intervertebral disc syndrome in 
last year."  DC 5283 also allows separate ratings for 
neurological manifestations of the disability, but as 
described above, this is not raised by the evidence.  As 
such, the version of the regulations effective September 23, 
2002, including DC 5283, also cannot provide the basis for an 
increased rating.

Under the current version of the rating criteria, effective 
September 26, 2003, a rating in excess of 40 percent is also 
not warranted.  The General Rating Formula for Diseases and 
Injuries of the Spine allows for ratings in excess of 40 
percent where there is unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire 
spine.  As noted above, ankylosis has not been found.  
Accordingly, a rating in excess of 40 percent is not 
warranted under The General Rating Formula for Diseases and 
Injuries of the Spine.  The criteria for a rating higher than 
40 percent under the code for intervertebral disc syndrome 
were unchanged in pertinent part from the September 2002 
version of the regulations, and for the reasons described 
above, the code also does not provide the basis for an 
increased rating. 
 
For all of these reasons, a 40 percent rating, but no higher, 
for the veteran's low back disability is justified since May 
31, 2007.  In reaching this conclusion, the Board has 
considered all applicable statutory and regulatory provisions 
to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional impairment attributable to pain, particularly in 
light of the fact that the appellant contends his disability 
is essentially manifested by pain.  However, the Board finds 
that in determining that the veteran's low back disability is 
severe, the Board has appropriately considered additional 
limitation of function due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).



		2.  Prior to May 31, 2007
The Board finds that prior to May 31, 2007, a rating in 
excess of 20 percent is not warranted for the veteran's low 
back disorder.
	
While an increased rating was awarded above under Diagnostic 
Code 5292, throughout the course of this appeal the veteran's 
back disability has been rated under Diagnostic Code (DC) 
5295, the code for lumbosacral strain.  Taking the earliest 
version of the rating schedule first, the next higher rating 
of 40 percent under DC 5295 is warranted only where the 
lumbosacral strain can be characterized as "severe," with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, a narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The evidence does not support such a rating.  At a 
March 2005 VA examination, flexion was to 70 degrees, 
extension was to 20 degrees, left and right lateral flexion 
were to 20 degrees, and left and right lateral rotation were 
to 30 degrees.  At an October 2001 VA examination, flexion 
was to 80 degrees, extension was to 30 degrees, and left and 
right lateral bending were to 35 degrees.  At a November 1999 
VA examination, flexion was to 90 degrees, extension was to 
15 degrees, left and right lateral flexion were to 15 
degrees, and left and right lateral rotation were to 30 
degrees.  In a March 1998 VA treatment note, flexion was to 
90 degrees, extension was to 30 degrees, left and right 
lateral flexion were to 40 degrees, and left and right 
lateral rotation were to 90 degrees.  

Normal flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Note(2) to General Rating Formula for Diseases and 
Injuries of the Spine (2008). The Board cannot find that 
these ranges of motion demonstrate a marked limitation of 
forward bending, or a loss of lateral motion.  Rather, the 
ranges of motion listed above are nearly normal.  In 
addition, there has been no evidence of any listing of the 
spine or a positive Goldthwaite's sign.  The medical evidence 
also does not contain any findings regarding abnormal 
mobility on forced motion.  For all of these reasons, a 
higher rating is not warranted under DC 5295 under the former 
version of the rating schedule.  

The Board has also considered the application of other 
diagnostic criteria under the earliest version of the rating 
schedule to determine whether a rating in excess of 20 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable because there is no evidence of a 
vertebral fracture in the medical record.  X-rays taken in 
March 2005 revealed no fractures, nor did an October 1997 CT 
scan.  Diagnostic Code 5286 does not apply to the veteran's 
claim because the measurements of the veteran's range of 
motion listed above do not support the existence of ankylosis 
of the entire spine.  Diagnostic Codes 5287-5288 do not apply 
because they pertain to portions of the spine not currently 
on appeal.  Diagnostic Code 5289 does not apply because the 
measurements of the veteran's lumbar range of motion do not 
support the existence of ankylosis of the lumbar spine and no 
ankylosis was found.  Diagnostic codes 5290-5291 pertain to 
portions of the spine not currently on appeal.  

Under DC 5292, a 40 percent evaluation is warranted where the 
limitation of motion can be characterized as "severe."  The 
Board does not find that the ranges of motion listed above 
amount to a "severe" limitation of motion of the lumbar 
spine.  To the contrary, each of the ranges of motion listed 
above is nearly normal.  As such, DC 5292 cannot provide the 
basis for an increase.  Under DC 5293, a 40 percent 
evaluation is warranted where there is "severe" 
intervertebral disc syndrome and recurrent attacks with 
intermittent relief.  Attacks of intervertebral disc syndrome 
are not documented in the medical record.  DC 5293 also 
cannot provide the basis for an increased rating.

For all of these reasons, the version of the regulation 
schedule in effect prior to September 23, 2002 cannot provide 
the basis for an increased rating for the veteran's 
lumbosacral strain prior to May 31, 2007.  

The version of the rating schedule effective September 23, 
2002 also does not allow for a rating in excess of 20 
percent.  Diagnostic codes 5285, 5286, and 5289 were 
unchanged by the September 2002 revisions to the rating 
schedule, and for the reasons described above, cannot provide 
the basis for an increased rating.  

While DC 5283 for intervertebral disc syndrome was affected 
by the revisions, it too cannot provide the basis for a 
rating in excess of 20 percent.  In the regulations effective 
September 23, 2002, DC 5283 allows for a higher rating of 40 
percent where there is evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  Again, Note 1 to 
the regulation defines an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  There is no evidence of prescribed 
bed rest in the medical record.  

A higher rating has also been considered under Diagnostic 
Code 5293, but this is not warranted by the evidence.  At the 
March 2005 VA examination the veteran had normal sensory 
functioning in both lower extremities, he had no muscle 
atrophy, and normal muscle tone and strength.  His reflexes 
were normal and symmetrical.  Similarly, at the October 2001 
VA examination the veteran had no atrophy of the lower 
extremities, deep tendon reflexes were normal, and while the 
straight leg testing was painful, it was normal on the left 
lower extremity.  Electromyograph (EMG) testing conducted in 
December 1999 produced an "essentially normal study no 
evidence of radiculopathy."  The veteran displayed no 
neurological abnormalities at the November 1999 VA 
examination.

For all of these reasons, the version of the regulation 
schedule in effect prior to September 23, 2002 cannot provide 
the basis for an increased rating for the veteran's 
lumbosacral strain prior to May 31, 2007.  

Under the current version of the rating criteria, effective 
September 26, 2003, a rating in excess of 20 percent is also 
not warranted.  Under the General Rating Formula for Diseases 
and Injuries of the Spine, a 40 percent evaluation is 
warranted where forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less, or where there is favorable 
ankylosis of the entire thoracolumbar spine.  At the March 
2005 VA examination, flexion was to 70 degrees, at the 
October 2001 VA examination, flexion was 80 degrees, at the 
November 1999 VA examination, flexion was to 90 degrees, and 
in a VA treatment record from March 1998 flexion was to 90 
degrees.  In addition, the complete ranges of motion listed 
above do not support the existence of ankylosis of the entire 
thoracolumbar spine.  The current version of the rating 
schedule also allows a rating of 40 percent where there is 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Again, there have been no 
documentations of incapacitating episodes requiring bed rest 
prescribed by a physician.  Additionally, the current 
regulations allow for separate neurological evaluations, but, 
as stated, this is not warranted based on the medical 
evidence.

For all of these reasons a rating in excess of 20 percent 
prior to May 31, 2007 is not warranted under any version of 
the rating criteria.  In reaching this conclusion, the Board 
has considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 and the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional impairment attributable to pain, particularly in 
light of the fact that the appellant contends his disability 
is essentially manifested by pain.  However, the March 2005 
VA examiner found there was no weakness, fatigability, or 
lack of endurance on repetitive use.  The October 2001 VA 
examiner found there was no additional functional loss due to 
pain, fatigue, weakness, or lack of endurance on repetitive 
motion.  The November 1999 VA examiner made the same finding.  
While pain on motion has been consistently documented, no 
specificity has been provided as to what, if any, amount of 
motion was lost due to pain.  Accordingly, the Board finds 
that the 20 percent assigned adequately compensates the 
veteran for the level of impairment caused by his back 
disability prior to May 31, 2007.

B.	Skin Disability
At the outset the Board notes that the veteran's claim for a 
skin condition was filed in 1993.  During the pendency of 
this appeal, the criteria for rating skin disabilities were 
revised, effective August 30, 2002. See 67 Fed. Reg. 49,590-
96 (July 31, 2002); see also corrections at 67 Fed. Reg. 
58,448 (September 16, 2002). The Board will apply the version 
of the criteria which is more favorable to the veteran, 
subject to the effective date limitations set forth at 
VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 
(2000). See Bernard v. Brown, 4 Vet. App., 384, 394 (1993).
 
The veteran's skin disability has been rated under DC 7806.  
Under DC 7806, as in effect prior to effective August 30, 
2002, a 10 percent rating was warranted for a skin disorder 
with exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or itching, or 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for a skin disorder with 
systemic or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder 
that is exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 
(2002). 
 
Under the revised and current regulations pertaining to the 
skin, a 10 percent rating will be assigned where at least 5 
percent, but less than 20 percent of the entire body or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2008). 

The veteran was initially awarded service connection and 
assigned a 10 percent rating for his skin condition in a 
January 1997 rating decision, which he appealed.  
Subsequently, in a January 2002 rating decision, this 
evaluation was increased to 30 percent, effective July 4, 
2001.  It is the veteran's entitlement to an evaluation in 
excess of 30 percent since July 4, 2001 that will be 
adjudicated now.  The veteran's claims for an increased 
rating in excess of 10 percent prior to July 4, 2001, and for 
an earlier effective date for the 30 percent rating, are 
addressed in the remand portion of this decision.
 
The Board finds that since July 4, 2001, a rating in excess 
of 30 percent is not warranted for the veteran's skin 
disability under the old version of the regulations.  An 
August 2007 VA treatment record indicates the veteran had no 
lesions of the skin and no dryness.  At a June 2007 VA 
examination the veteran stated that his skin symptoms 
included only itching.  The examiner found erythematous 
papules and pustules on the veteran's back, chest, and 
forearms.  At the August 2005 VA examination, the veteran 
reported that his skin symptoms included itching and bad 
odor.  The examiner found a follicular papule on the 
veteran's trunk, and hyperpigmented patches with scaling on 
the elbows.  At a July 2001 VA examination the veteran again 
complained of itching and a foul odor, and the examiner found 
excoriation on the chest, erythematous papules on the back, 
and erythematous nodules and papules on the right face, nose, 
and retroauricular area.  VA treatment notes since July 2001 
do not contain sufficient information about the veteran's 
skin disability for VA rating purposes.  

The medical evidence contains no findings of systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
extensive crusting, or a skin disorder that is exceptionally 
repugnant.  As such, a higher rating is not warranted under 
the old version of the skin regulations.

A rating in excess of 30 percent is also unwarranted under 
the new diagnostic criteria.  The percentage of the veteran's 
affected skin is significantly less than the 40 percent of 
the entire body or 40 percent of exposed areas required for 
the next higher rating of 60 percent under the new code.  The 
June 2007 VA examiner found that 5 percent of the entire skin 
is affected, and no exposed skin is affected.  The August 
2005 VA examiner found that 1 percent of the entire skin is 
affected, an no exposed skin is affected.  Further, the Board 
has carefully reviewed the medications prescribed for the 
veteran's skin disorder and there is no evidence of the use 
of constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during a 12-
month period.  Accordingly, he does not meet the criteria for 
a rating higher than 30 percent under the new diagnostic 
criteria.  38 C.F.R. § 4.118, DC 7806 (2008). 

For all of these reasons, the Board finds that an initial 
increased rating for the veteran's skin disability must be 
denied. 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2001, June 2002, and May 2004 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claims, and an explanation of what evidence 
was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.

Not all of the veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should his claims be granted, Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denials, the veteran is not prejudiced by 
the failure to provide him that further information.  For all 
of these reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  As noted above, exhaustive efforts to 
obtain the veteran's National Guard records have been made, 
including the development ordered by the Board in its 
November 2003 remand, to no avail.  He has had a personal 
hearing before the RO and was offered a personal hearing 
before the Board.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  Indeed, in October 2007 the veteran indicated 
he has no additional evidence to submit.  He has been 
afforded a number of VA examinations.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  


ORDER

Service connection for chronic mouth ulcers is denied.

Service connection for a psychiatric disorder is denied.

Service connection for a circulatory disorder is denied.

Service connection for a nasal allergic disorder is denied.

Service connection for a throat disorder is denied.

Service connection for a disorder manifested by dehydration 
is denied.

Service connection for a headache disorder is denied.

Service connection for a stomach disorder is denied.

Service connection for a seizure disorder is denied.

Entitlement to an initial disability rating of 40 percent, 
but no higher, for the veteran's low back disability is 
granted from May 31, 2007, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.
	
An initial evaluation in excess of 20 percent for the 
veteran's low back disability prior to May 31, 2007 is 
denied.
        
An initial rating in excess of 30 percent since July 4, 2001, 
for the veteran's folliculitis of the chest, back, and 
forearms is denied.




REMAND

The Board finds that the issues of entitlement to an initial 
rating in excess of 10 percent prior to July 4, 2001 for the 
veteran's skin disability, entitlement to an effective date 
earlier than July 4, 2001, for the award of a 30 percent 
disability evaluation for the veteran's skin disability, and 
entitlement to TDIU must be remanded.

The veteran has never been afforded notification for his 
earlier effective date claim pursuant to the Veterans Claims 
Assistance Act (VCAA).  It is mandatory that the veteran be 
provided with VCAA notice.  The notice must inform the 
veteran of the elements required to establish this claim, of 
what information and evidence is to be provided by the 
claimant, and of what information and evidence is to be 
obtained by VA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
The claim cannot be adjudicated by the Board without this 
notice having been provided.

In a similar vein, during the pendency of this appeal the 
Court held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
that notice should be provided concerning the evaluation or 
the effective date that could be assigned should the claims 
on appeal be granted.  

As for the veteran's remaining claims for an initial 
increased rating and entitlement to TDIU, the Board finds 
that these issues are inextricably intertwined with the 
earlier effective date issue.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1990) (issues are inextricably 
intertwined when they are so closely tied together that a 
final Board decision cannot be rendered unless all are 
adjudicated).  The increased rating claim is intertwined 
because the legal analysis required for its resolution 
overlaps with the analysis required for the earlier effective 
date claim.  Essentially, these two claims are separate means 
to the same end.  The TDIU claim is inextricably intertwined 
with the increased rating claim because the outcome of the 
former will affect the veteran's entitlement to TDIU.  As 
such, due process requires the Board to refrain from 
adjudicating these two claims prior to the completion of the 
development described above for the earlier effective date 
issue.
	
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran fully compliant VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b)
for his claim for entitlement to an 
effective date earlier than July 4, 2001, 
for the award of a 30 percent disability 
evaluation for the veteran's skin 
disability. 

2.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

3.  After ensuring any other necessary 
development has been completed, 
readjudicate the appellant's remaining 
claims.  If action remains adverse to the 
appellant, provide the appellant and her 
representative (if any) with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


